DETAILED ACTION

1. It is hereby acknowledged that 16/890550 the following papers have been received and placed of record in the file: Remark date 12/20/21  

Oath/Declaration
2. The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
3. The applicant’s drawings submitted are acceptable for examination purposes. 

..”

Information Disclosure Statement
4.  As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 07/07/21, 08/04/21 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.




Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. Claims 1-5,10, 28-32, 37-41 are rejected under 35 U.S.C. §103 as being unpatentable over Hao et al(US 2015/0149589) in view of   Newberry et al(2006/0242153A1),  



and a processing system configured to: 
determine that a delivery failure occurred for at least one of the files, and send, to one of an application client or a server entity, a notification of the delivery failure.  (see Hao paragraph [0041], [0042],[0051], [0052] explains verification of segments and manager receives failure indication of file, and UE sends error indication based on segment file missing)  
While Hao explains segments or fragments which can be easily understood to be packets does not explicitly disclose this limitations However analogous art Newbery explains segments can consist of packets (see paragraph [0031], [0032])  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Hao to include Newbery’s system and method for transmitting media based file .  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further prevent error or corruption with media transmission (see paragraph [0005])  

Regarding claim 2, the modified Hao taught the apparatus of claim 1, as described above.  The modified Hao further teaches wherein the notification indicates a file identifier associated with the at least one of the files.  (see Hao paragraph [0052] explains error notification and file identifier; Newberry paragraph [0053] ,[0054]explains file name and segment )  

Regarding claim 3, the modified Hao taught the apparatus of claim 1, as described above.  The modified Hao further teaches wherein the notification indicates that the delivery failure occurred for a group of the files including the at least one of the files, and the notification further indicates 

Regarding claim 4, the modified Hao taught the apparatus of claim 1, as described above.  The modified Hao further teaches wherein: the transceiver is configured to receive, from a core network or an application function (AF) of the server entity, a configuration for the notification; (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments)  
and the processing system is configured to generate the notification in accordance with the configuration.   (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments; see Newberry paragraph [0032],[0033] explains notifying segments missing of a particular file )  

Regarding claim 5, the modified Hao taught the apparatus of claim 4, as described above.  The modified Hao further teaches wherein the configuration indicates to send the notification per delivery failure of a file or per delivery failure of a group of files.   (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments; see Newberry paragraph [0032],[0033] explains notifying segments missing of a particular file )  




Regarding claim 28, Hao teaches a method for wireless communication, comprising: communicating files with one of a network entity or a user equipment (UE), each of the files having a plurality of packets; (see Hao paragraph [0028],[0032], [0041],[0042]  explains file verification with segments , Fig.1, 3)  
 determining that a delivery failure occurred for at least one of the files, and sending, to one of an application client or a server entity, a notification of the delivery failure.  (see Hao paragraph [0041], [0042],[0051], [0052] explains manager receives failure indication of file, and UE sends error indication based on segment file missing)  
While Hao explains segments or fragments which can be easily understood to be packets does not explicitly disclose this limitations However analogous art Newbery explains segments can be packets (see paragraph [0031], [0032])  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Hao to include Newbery’s system and method for transmitting media based file .  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further prevent error or corruption with media transmission (see paragraph [0005])  


Regarding claim 29, the modified Hao taught the method of claim 28, , as described above.  The modified Hao further teaches wherein the notification indicates a file identifier associated with the at least one of the files.  (see Hao paragraph [0052] explains error notification and file identifier; Newberry paragraph [0053] ,[0054]explains file name and segment )  

Regarding claim  30, the modified Hao taught the method of claim 28, , as described above.  The modified Hao further teaches wherein the notification indicates that the delivery failure occurred for a group of the files including the at least one of the files, and the notification further indicates a file identifier for each of the files in the group.  (see Hao paragraph [0060], [0069] explains corrupt file from files; see Newberry paragraph [0032],[0033] explains notifying segments missing of a particular file)

Regarding claim 31, the modified Hao taught the method of claim 28, , as described above.  The modified Hao further teaches further comprising: receiving, from a core network or an application function (AF) of the server entity, a configuration for the notification; (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments)  and generating the notification in accordance with the configuration.   (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments)  



Regarding claim 37, Hao teaches an apparatus for wireless communication, comprising:
 means for communicating files with one of a network entity or a user equipment (UE), each of the files having a plurality of packets; (see Hao paragraph [0028],[0032], [0041],[0042]  explains file verification with segments , Fig.1, 3)  
means for determining that a delivery failure occurred for at least one of the files, and means for sending, to one of an application client or a server entity, a notification of the delivery failure.   (see Hao paragraph [0041], [0042],[0051], [0052] explains manager receives failure indication of file, and UE sends error indication based on segment file missing)  
While Hao explains segments or fragments which can be easily understood to be packets does not explicitly disclose this limitations However analogous art Newbery explains segments can be packets (see paragraph [0031], [0032])  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Hao to include Newbery’s system and method for transmitting media based file .  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further prevent error or corruption with media transmission (see paragraph [0005])  


Regarding claim  38, the modified Hao taught the apparatus of claim 37, , as described above.  The modified Hao further teaches wherein the notification indicates a file identifier associated with the at least one of the files.   (see Hao paragraph [0052] explains error notification and file identifier; Newberry paragraph [0053] ,[0054]explains file name and segment )  

Regarding claim 39, the modified Hao taught the apparatus of claim 37, , as described above.  The modified Hao further teaches wherein the notification indicates that the delivery failure occurred for a group of the files including the at least one of the files, and the notification further indicates a file identifier for each of the files in the group.  (see Hao paragraph [0060], [0069] explains corrupt file from files; see Newberry paragraph [0032],[0033] explains notifying segments missing of a particular file)

Regarding claim  40, the modified Hao taught the apparatus of claim 37, further comprising: means for receiving, from a core network or an application function (AF) of the server entity, (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments)  a configuration for the notification; and means for generating the notification in accordance with the configuration.  (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments)  

Regarding claim 41, the modified Hao taught the apparatus of claim 40, , as described above.  The modified Hao further teaches wherein the configuration indicates to send the notification per delivery failure of a file or per delivery failure of a group of files.  (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments; see Newberry paragraph [0032],[0033] explains notifying segments missing of a particular file )  



Allowable Subject Matter



Examiner’s Note:
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure:

WU et al (US 2019/0104169) explains Data fragments that have not been received successfully may mean that the data fragments are lost from the networks, have errors that cannot be corrected by the file-destination node, or are delayed to the file-destination node and fail to receive until the report  is generated. The periodicity for sending reports may be fixed to a predefined time period or varied with the real-time network situation. Each time the report is received from the file-destination node, the file-source node finds out which data fragments have not been received by the file-destination node successfully and sends UDP packets carrying the missing data fragments  to the file-destination node again.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478